




Exhibit 10.7
KAISER ALUMINUM CORPORATION
Amended and Restated
2006 Equity and Performance Incentive Plan
1.Purpose. The purpose of the 2006 Equity and Performance Incentive Plan is to
attract and retain directors, officers and other employees of Kaiser Aluminum
Corporation, a Delaware corporation, and its Subsidiaries and to provide to such
persons incentives and rewards for superior performance.
2.Definitions. As used in this Plan,
(a)“Appreciation Right” means a right granted pursuant to Section 6 or Section
10 of this Plan, and will include both Tandem Appreciation Rights and
Free-Standing Appreciation Rights.
(b)“Award” means any award granted pursuant to the Plan.
(c)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.
(d)“Board” means the Board of Directors of the Company.
(e)“Change in Control” has the meaning provided in an Evidence of Award.
(f)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(g)“Committee” means the committee of Non-Employee Directors appointed by the
Board to administer the Plan and, to the extent of any delegation by the
Committee to a subcommittee pursuant to Section 18 of this Plan, such
subcommittee.
(h)“Common Shares” means the shares of common stock, par value $0.01 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 13 of this
Plan.
(i)“Company” means Kaiser Aluminum Corporation, a Delaware corporation.
(j)“Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
(k)“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units or
other Awards contemplated by Section 11 of this Plan, or a grant or sale of
Restricted Stock, Restricted Stock Units or other Awards contemplated by Section
11 of this Plan, will become effective (which date will not be earlier than the
date on which the Committee takes action with respect thereto).
(l)“Detrimental Activity” means any conduct or act determined by the Committee
to be injurious, detrimental or prejudicial to any significant interest of the
Company or any Subsidiary, including, without limitation, any one or more of the
following types of activity:
(i)
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.

(ii)
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which the
Participant has had any direct responsibility during the last two years of his
or her employment with the Company or a Subsidiary, in any territory in which
the Company or a Subsidiary manufactures, sells, markets, services, or installs
such product, service, or system, or engages in such business activity.





--------------------------------------------------------------------------------




(iii)
Soliciting any employee of the Company or a Subsidiary to terminate his or her
employment with the Company or a Subsidiary.

(iv)
The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company's or a Subsidiary's business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries.

(v)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company or
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.

(vi)
Activity that results in Termination for Cause.

(m)“Director” means a member of the Board of Directors of the Company.
(n)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the Awards granted. An Evidence of Award may be in
an electronic medium, may be limited to notation on the books and records of the
Company and, with the approval of the Committee, need not be signed by a
representative of the Company or a Participant.
(o)“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.
(p)“Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 6 or Section 10 of this Plan that is not granted in tandem
with an Option Right.
(q)“Incentive Stock Option” means an Option Right that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision.
(r)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Committee, Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units and other Awards pursuant to this Plan. Management Objectives may be
described in terms of Company-wide objectives or in terms of objectives that are
related to the performance of the individual Participant or of the Subsidiary,
division, department, region or function within the Company or Subsidiary in
which the Participant is employed or on which the Participant's efforts have the
most influence. The Committee may provide, in connection with the establishment
of the Management Objectives, that any evaluation of performance may include or
exclude certain items that may occur during any fiscal year, including, but not
limited to the following: (i) asset write downs; (ii) litigation or claim
judgments or settlements; (iii) the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (iv) any
reorganization and restructuring programs; (v) extraordinary nonrecurring items
as described in Financial Accounting Standard Board Accounting Standards
Codification 225-20-20 and/or in management's discussion and analysis of
financial condition and results of operations appearing in the Company's annual
report to stockholders for the applicable year; (vi) acquisitions or
divestitures; and (vii) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect awards to Covered Employees that are intended to
qualify as performance-based compensation under Section 162(m) of the Code, they
shall be prescribed in a form that meets the requirements of Section 162(m) of
the Code for deductibility. The Management Objectives may be made relative to
the performance of other companies. The Management Objectives applicable to any
Award to a Covered Employee that is intended to qualify as performance-based
compensation under Section 162(m) of the Code will be based on specified levels
of,




--------------------------------------------------------------------------------




growth in or performance relative to peer company performance in, one or more of
the following criteria, either alone or in any combination:
(i)
Earnings per share;

(ii)
Net income (before or after taxes);

(iii)
Cash flow;

(iv)
Return measures (including, but not limited to, return on assets, revenue,
equity or sales);

(v)
Cash flow return on investments;

(vi)
Earnings before or after taxes, interest, depreciation and amortization;

(vii)
Growth in sales or revenues;

(viii)
Share price (including, but not limited to, growth measures and total
shareholder return);

(ix)
Operating measures (including, but not limited to, operating margin and
operating costs); and

(x)
Any of the above criteria as compared to the performance of a published or a
special index deemed applicable by the Committee, including, but not limited to,
the Standard & Poor's 500 Stock Index.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which the
Company conducts its business, or other events or circumstances render the
Management Objectives unsuitable, the Committee may in its discretion modify
such Management Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable, except in the case of a Covered Employee where such action would
result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Management Objectives or minimum acceptable level of
achievement with respect to such Covered Employee.
(s)“Market Value per Share” means, as of any particular date, (i) the closing
sale price per Common Share as reported on the principal securities exchange,
association or quotation system on which Common Shares are then trading, or if
there are no sales on such day, on the next preceding trading day during which a
sale occurred, or (ii) if clause (i) does not apply, the fair market value of
the Common Shares as determined by the Board.
(t)“Non-Employee Director” means a Person who is a “non-employee director” of
the Company within the meaning of Rule 16b-3 of the Securities and Exchange
Commission promulgated under the Exchange Act.
(u)“Non-Qualified Stock Option” means an Option Right that is not an Incentive
Stock Option.
(v)“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
(w)“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
(x)“Option Price” means the purchase price payable on exercise of an Option
Right.
(y)“Option Right” means the right to purchase Common Shares upon exercise of an
Option granted pursuant to Section 5 or Section 10 of this Plan.
(z)“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time an officer or other key employee
of the Company or any one or more of its Subsidiaries, or who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant,
and will also include each Non-Employee Director who receives Common Shares or
an award of Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units or other Awards under this Plan. The term “Participant” shall also
include any director emeritus and any person who provides services




--------------------------------------------------------------------------------




to the Company or a Subsidiary that are equivalent to those typically provided
by an employee and who is selected by the Committee to receive benefits under
the Plan.
(aa)“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 9 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.
(ab)“Performance Share” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 9 of this Plan.
(ac)“Performance Unit” means a bookkeeping entry awarded pursuant to Section 9
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.
(ad)“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(ae)“Plan” means this Kaiser Aluminum Corporation Amended and Restated 2006
Equity and Performance Incentive Plan.
(af)“Restricted Stock” means Common Shares granted or sold pursuant to Section 7
or Section 10 of this Plan as to which neither the substantial risk of
forfeiture nor the prohibition on transfers has expired.
(ag)“Restriction Period” means the period of time during which Restricted Stock
Units are subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of Management Objectives, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Section 8 or Section 10 of this Plan.
(ah)“Restricted Stock Unit” means an Award made pursuant to Section 8 or Section
10 of this Plan of the right to receive Common Shares or cash at the end of a
specified period.
(ai)“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.
(aj)“Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company, except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
(ak)“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 6 or Section 10 of this Plan that is granted in tandem with an Option
Right.
3.Effective Date.
The Plan was originally effective as of July 6, 2006 (the “Effective Date”),
which was the effective date for the Second Amended Joint Plan of Reorganization
of Kaiser Aluminum Corporation, Kaiser Aluminum & Chemical Corporation and
Certain of Their Debtor Affiliates, as modified. Following the Effective Date,
the Board amended and restated the Plan in its entirety effective as of February
6, 2008, again effective as of June 2, 2009 and again effective as of March 1,
2010. On June 1, 2010, the Board amended and restated the Plan in its entirety,
with such amendment and restatement effective as of June 8, 2010, the date the
Plan as so amended and restated was approved by the Company's stockholders.
Following the stockholders' approval of the Plan, the Board amended and restated
the Plan in its entirety effective as of February 8, 2012 and again amended and
restated the Plan in its entirety, to read as set forth herein, effective April
10, 2013.




--------------------------------------------------------------------------------




4.Shares Available Under the Plan.
(a)Subject to adjustment as provided in Section 13 of this Plan, the number of
Common Shares that may be issued or transferred (i) upon the exercise of Option
Rights or Appreciation Rights, (ii) as Restricted Stock and released from
substantial risks of forfeiture thereof, (iii) as Restricted Stock Units, (iv)
in payment of Performance Shares or Performance Units that have been earned, (v)
as Awards to Non-Employee Directors, or (vi) as Awards contemplated by Section
11 of this Plan will not exceed in the aggregate 2,722,222 shares. Any shares
relating to Awards that expire or are forfeited or are cancelled shall again be
available for issuance under the Plan. Common Shares covered by an Award granted
under the Plan shall not be counted as used unless and until they are actually
issued and delivered to a Participant. Without limiting the generality of the
foregoing, upon payment in cash of the benefit provided by any Award granted
under the Plan, any Common Shares that were covered by that Award will be
available for issue or transfer hereunder. Notwithstanding anything to the
contrary contained herein: (a) shares tendered in payment of the Option Price of
an Option Right shall not be added to the aggregate plan limit described above;
(b) shares withheld by the Company to satisfy the tax withholding obligation
shall not be added to the aggregate plan limit described above; (c) shares that
are repurchased by the Company with Option Right proceeds shall not be added to
the aggregate plan limit described above; and (d) all shares covered by an
Appreciation Right, to the extent that it is exercised and whether or not shares
are actually issued to the Participant upon exercise of the right, shall be
considered issued or transferred pursuant to the Plan. Such shares may be shares
of original issuance or treasury shares or a combination of the foregoing.
(b)If, under this Plan, a Participant has given up the right to receive
compensation in exchange for Common Shares based on fair market value, such
Common Shares will count against the number of shares available in Section 4(a)
above.
(c)Notwithstanding anything in this Section 4 or elsewhere in this Plan to the
contrary and subject to adjustment as provided in Section 13 of this Plan, (i)
the aggregate number of Common Shares actually issued or transferred by the
Company upon the exercise of Incentive Stock Options will not exceed 2,722,222
Common Shares; (ii) no Participant will be granted Option Rights, Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or other Awards under Section 11 of this Plan, in the
aggregate, for more than 500,000 Common Shares during any calendar year; (iii)
the number of shares issued as Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units and other Awards under Section 11 of
this Plan (after taking into account any forfeitures and cancellations) will not
in the aggregate exceed 2,722,222 Common Shares.
(d)Notwithstanding any other provision of this Plan to the contrary, in no event
will any Participant in any calendar year receive an Award of Performance
Shares, Performance Units or other Awards under Section 11 of this Plan having
an aggregate maximum value, determined as of their respective Dates of Grant, in
excess of $5 million.
5.Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a)Each grant will specify the number of Common Shares to which it pertains,
subject to the limitations set forth in Section 4 of this Plan.
(b)Each grant will specify an Option Price per share, which may not be less than
the Market Value per Share on the Date of Grant; provided, however, in the case
of Incentive Stock Options granted to an employee owning stock possessing more
than 10% of the total combined voting power of all classes of shares of the
Company or one of its Subsidiaries (a “10% Shareholder”) the Option Price per
share shall not be less than 110% of the Market Value per Share on the Date of
Grant. Notwithstanding any other provision of this Plan to the contrary, no
grant of an Option will specify an Option Price per share that is less than the
par value of the Common Shares for which such Option is exercisable.




--------------------------------------------------------------------------------




(c)Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee for at least 6 months (or other
consideration authorized pursuant to Section 5(d)) having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Committee;
provided, however, that the payment method described in clause (ii) will not be
available at any time that the Company is prohibited from purchasing or
otherwise acquiring Common Shares.
(d)The Committee may determine, at or after the Date of Grant, that payment of
the Option Price of any Option Right (other than an Incentive Stock Option) may
also be made in whole or in part in the form of Restricted Stock or other Common
Shares that are forfeitable or subject to restrictions on transfer, or in the
form of Restricted Stock Units; provided, however, that this payment method will
not be available at any time that the Company is prohibited from purchasing or
otherwise acquiring Common Shares. Unless otherwise determined by the Committee
at or after the Date of Grant, whenever any Option Price is paid in whole or in
part by means of any of the forms of consideration specified in this Section
5(d), the Common Shares received upon the exercise of the Option Rights will be
subject to such risks of forfeiture or restrictions on transfer as may
correspond to any that apply to the consideration surrendered, but only to the
extent, determined with respect to the consideration surrendered, of (i) the
number of shares or Performance Shares, (ii) the Spread of any unexercisable
portion of Option Rights, or (iii) the stated value of Performance Units.
(e)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.
(f)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(g)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable and may provide for the
earlier exercise of such Option Rights in the event of termination of employment
of the Participant, whether by retirement, death, disability or otherwise, or a
Change in Control.
(h)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(i)Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended to so
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.
(j)The Committee may, at or after the Date of Grant of any Option Rights (other
than Incentive Stock Options), provide for the payment of dividend equivalents
to the Optionee on either a current or deferred or contingent basis or may
provide that such equivalents will be credited against the Option Price.
(k)The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under Section
6 of this Plan.
(l)No Option Right will be exercisable more than 10 years from the Date of
Grant; provided that, in the case of Incentive Stock Options granted to 10%
Shareholders, no such Option Right shall be exercisable more than 5 years from
the Date of Grant.
(m)The Committee reserves the discretion at or after the Date of Grant to
provide for (i) the payment of a cash bonus at the time of exercise; and (ii)
the right to tender in satisfaction of the Option Price nonforfeitable,
unrestricted Common Shares, which are already owned by the Optionee for a period
of at least 6 months and have a value at the time of exercise that is equal to
the Option Price.




--------------------------------------------------------------------------------




(n)The Committee may substitute, without receiving Participant permission,
Appreciation Rights paid only in Common Shares (or Appreciation Rights paid in
Common Shares or cash at the Committee's discretion) for outstanding Options;
provided, however, that the terms of the substituted Appreciation Rights are the
same as the terms for the Options and the difference between the Market Value
per Share of the underlying Common Shares and the Base Price of the Appreciation
Rights is equivalent to the difference between the Market Value per Share of the
underlying Common Shares and the Option Price of the Options.
(o)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to the Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.
6.Appreciation Rights.
(a)The Committee may authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.
(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(i)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Committee the
right to elect among those alternatives.

(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.

(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

(iv)
Any grant may specify that such Appreciation Right may be exercised only in the
event of, or earlier in the event of, termination of employment of the
Participant, whether by retirement, death, disability or otherwise, or a Change
in Control.

(v)
Any grant may provide for the payment to the Participant of dividend equivalents
thereon in cash or Common Shares on a current, deferred or contingent basis.

(vi)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

(vii)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c)Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only (i) at a time when the related Option
Right is also exercisable and the Spread is positive and (ii) by surrender of
the related Option Right for cancellation.
(d)Regarding Free-Standing Appreciation Rights only:
(i)
Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which will be equal to or greater than the Market Value per Share on
the Date of Grant;





--------------------------------------------------------------------------------




(ii)
Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and

(iii)
No Free-Standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

7.Restricted Stock. The Committee may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale may utilize any or all
of the authorizations, and will be subject to all of the requirements, contained
in the following provisions:
(a)Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant. Notwithstanding any other provision of
this Plan to the contrary, each grant or sale of Restricted Stock to a
Participant will be made for such consideration as is required by applicable law
in order to ensure that such Restricted Stock is validly issued, fully paid and
nonassessable upon such grant or sale.
(c)Except as provided in Section 10, each such grant or sale will provide that
the Restricted Stock covered by such grant or sale will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period of not less than one year to be determined by the Committee at the
Date of Grant and may provide for the earlier lapse of such substantial risk of
forfeiture in the event of termination of employment of the Participant, whether
by retirement, death, disability or otherwise, or a Change in Control.
(d)Each such grant or sale will provide that during the period for which such
substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).
(e)Subject to Section 7(c) of this Plan, any grant of Restricted Stock may
specify Management Objectives that, if achieved, will result in termination or
early termination of the restrictions applicable to such Restricted Stock. Each
grant may specify in respect of such Management Objectives a minimum acceptable
level of achievement and may set forth a formula for determining the number of
shares of Restricted Stock on which restrictions will terminate if performance
is at or above the minimum level, but falls short of full achievement of the
specified Management Objectives.
(f)Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically reinvested in additional shares of Restricted
Stock, which may be subject to the same restrictions as the underlying Award.
(g)Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares.
8.Restricted Stock Units. The Committee may also authorize the granting or sale
of Restricted Stock Units to Participants. Each such grant or sale may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:
(a)Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash to the Participant in the future in consideration
of the performance of services, but subject to the fulfillment of such
conditions (which may include the achievement of Management Objectives)




--------------------------------------------------------------------------------




during the Restriction Period as the Committee may specify. Each grant may
specify in respect of such Management Objectives a minimum acceptable level of
achievement and may set forth a formula for determining the number of Restricted
Stock Units on which restrictions will terminate if performance is at or above
the minimum level, but falls short of full achievement of the specified
Management Objectives.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant. Notwithstanding any other provision of
this Plan to the contrary, each grant or sale of Restricted Stock Units to a
Participant will be made for such consideration as is required by applicable law
in order to ensure that any Common Shares delivered by the Company pursuant
thereto are validly issued, fully paid and nonassessable when so delivered.
(c)Except as provided in Section 10, each such grant or sale will be subject to
a Restriction Period of not less than one year, as determined by the Committee
at the Date of Grant, and may provide for the earlier lapse or other
modification of such Restriction Period in the event of termination of
employment of the Participant, whether by retirement, death, disability or
otherwise, or a Change in Control.
(d)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her Award and will have no rights of ownership in the
Restricted Stock Units and will have no right to vote them, but the Committee
may, at or after the Date of Grant, authorize the payment of dividend
equivalents on such Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.
(e)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.
9.Performance Shares and Performance Units. The Committee may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a)Each grant will specify the number of Performance Shares or Performance Units
to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors, provided, however, that no such
adjustment will be made in the case of a Covered Employee where such action
would result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code.
(b)The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year) as will be determined
by the Committee at the time of grant, which may be subject to earlier lapse or
other modification in the event of termination of employment of the Participant,
whether by retirement, death, disability or otherwise, or a Change in Control.
(c)Each grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
Award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the minimum level, but
falls short of maximum achievement of the specified Management Objectives. The
grant of Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Committee
must certify that the Management Objectives have been satisfied.
(d)Each grant will specify the time and manner of payment of Performance Shares
or Performance Units that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Committee the right to elect among those
alternatives.
(e)Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee at the Date
of Grant. Any grant of Performance




--------------------------------------------------------------------------------




Units may specify that the amount payable or the number of Common Shares issued
with respect thereto may not exceed maximums specified by the Committee at the
Date of Grant.
(f)The Committee may, at or after the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof on either
a current or deferred or contingent basis, either in cash or in additional
Common Shares.
(g)Each grant of Performance Shares or Performance Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.
10.Awards to Non-Employee Directors. The Board may, from time to time and upon
such terms and conditions as it may determine, authorize the granting to
Non-Employee Directors of Option Rights, Appreciation Rights or other Awards
contemplated by Section 11 of this Plan and may also authorize the grant or sale
of Common Shares, Restricted Stock or Restricted Stock Units to Non-Employee
Directors.
(a)Each grant of Option Rights awarded pursuant to this Section 10 will be upon
terms and conditions consistent with Section 5 of this Plan and will be
evidenced by an Evidence of Award in such form as will be approved by the Board.
Each grant will specify an Option Price per share, which will not be less than
the Market Value per Share on the Date of Grant. Each such Option Right granted
under the Plan will expire not more than 10 years from the Date of Grant and
will be subject to earlier termination as hereinafter provided. Unless otherwise
determined by the Board, such Option Rights will be subject to the following
additional terms and conditions:
(i)
Each grant will specify the number of Common Shares to which it pertains,
subject to the limitations set forth in Section 4 of this Plan.

(ii)
If a Non-Employee Director subsequently becomes an employee of the Company or a
Subsidiary while remaining a member of the Board, any Option Rights held under
the Plan by such individual at the time of such commencement of employment will
not be affected thereby.

(iii)
Option Rights may be exercised by a Non-Employee Director only upon payment to
the Company in full of the Option Price of the Common Shares to be delivered.
Such payment will be made in cash or in Common Shares then owned by the Optionee
for at least 6 months, or in a combination of cash and such Common Shares.

(b)Non-Employee Directors, pursuant to this Section 10, may be awarded, or may
be permitted to elect to receive, pursuant to procedures established by the
Board, all or any portion of their annual retainer, meeting fees or other fees
in Common Shares in lieu of cash.
(c)Each grant or sale of Appreciation Rights pursuant to this Section 10 will be
upon terms and conditions consistent with Section 6 of this Plan.
(d)Each grant or sale of Restricted Stock pursuant to this Section 10 will be
upon terms and conditions consistent with Section 7 (other than in Section 7(c)
thereof) of this Plan.
(e)Each grant or sale of Restricted Stock Units pursuant to this Section 10 will
be upon terms and conditions consistent with Section 8 (other than Section 8(c)
thereof) of this Plan.
(f)Non-Employee Directors may be granted, sold, or awarded other Awards as
contemplated by Section 11 of this Plan; provided that such other Awards are
granted by the Board.
11.Other Awards.
(a)The Committee may, subject to limitations under applicable law, grant to any
Participant such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares, or Management Objectives or other factors that may influence the value
of such shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Shares,
purchase rights for Common Shares, Awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof, achievement of Management Objectives or other factors
designated by the Committee, and Awards valued by reference to the book value of
Common Shares or the value of




--------------------------------------------------------------------------------




securities of, or the performance of specified Subsidiaries or affiliates or
other business units of the Company or the achievement of Management Objectives.
The Committee shall determine the terms and conditions of such Awards. Common
Shares delivered pursuant to an Award in the nature of a purchase right granted
under this Section 11 shall be purchased for such consideration, paid for at
such time, by such methods, and in such forms, including, without limitation,
cash, Common Shares, other Awards, notes or other property, as the Committee
shall determine.
(b)Cash awards, as an element of or supplement to any other Award granted under
this Plan, may also be granted pursuant to this Section 11.
(c)The Committee may grant Common Shares as a bonus, or may grant other Awards
in lieu of obligations of the Company or a Subsidiary to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
12.Transferability.
(a)Except as provided in Section 12(b) and 12(c) below, no Option Right,
Appreciation Right or other derivative security or Award granted under the Plan
shall be transferable by the Participant except by will or the laws of descent
and distribution. Except as otherwise determined by the Committee, Option Rights
and Appreciation Rights will be exercisable during the Participant's lifetime
only by him or her or, in the event of the Participant's legal incapacity to do
so, by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.
(b)Notwithstanding Section 12(a) above, to the extent authorized in an Evidence
of Award, an Option Right (excluding Incentive Stock Options), Appreciation
Right or other derivative security or Award granted under the Plan may be
transferable upon the death of the Participant, without payment of consideration
therefor, to any one or more family members (as defined in the General
Instructions to Form S-8 under the Securities Act of 1933, as amended) of the
Participant, as may have been designated in writing by the Participant by means
of a form of beneficiary designation approved by the Company. Such beneficiary
designation may be made at any time by the Participant and shall be effective
when it is filed, prior to the death of the Participant, with the Company. Any
beneficiary designation may be changed by the filing of a new beneficiary
designation, which will cancel any beneficiary designation previously filed with
the Company.
(c)Notwithstanding Section 12(a) above, to the extent authorized in an Evidence
of Award, an Option Right (excluding Incentive Stock Options), Appreciation
Right or other derivative security or Award granted under the Plan may be
transferable by the Participant without payment of consideration therefor, to
any one or more family members (as defined in the General Instructions to Form
S-8 under the Securities Act of 1933, as amended) of the Participant; provided,
however, that such transfer will not be effective until notice of such transfer
is delivered to the Company; and provided, further, however, that any such
transferee is subject to the same terms and conditions hereunder as the
Participant.
(d)The Committee, or the Board in the case of Awards under or governed by
Section 10 of this Plan, may specify at the Date of Grant that part or all of
the Common Shares that are (i) to be issued or transferred by the Company upon
the exercise of Option Rights or Appreciation Rights, upon the termination of
the Restriction Period applicable to Restricted Stock Units or upon payment
under any grant of Performance Shares or Performance Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 7 of this Plan, will be subject to further restrictions
on transfer.
13.Adjustments.
(a)The Committee will make or provide for such adjustments in the numbers of
Common Shares covered by outstanding Option Rights, Appreciation Rights,
Restricted Stock Units, Performance Shares and Performance Units granted
hereunder and, if applicable, in the number of Common Shares covered by other
Awards granted pursuant to Section 11 hereof, in the Option Price and Base Price
provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Committee, in its sole discretion, exercised in good faith,
determines is equitably required to prevent dilution or enlargement of the




--------------------------------------------------------------------------------




rights of Participants or Optionees that otherwise would result from (a) any
stock dividend, stock split, combination of shares, extraordinary cash dividend,
recapitalization or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing
(collectively, an “Event”). Moreover, in the case of such an Event, the
Committee, in its discretion and without the consent of any Participant, may
provide in substitution for any or all outstanding Awards under this Plan such
alternative consideration (including cash) or take such other action as it, in
good faith, may determine to be equitable in the circumstances, including, but
not limited to, causing such Awards to become exercisable (whether or not
vested) as to all shares covered thereby for at least ten (10) days prior to any
such Event, and may require in connection with any such substitution the
surrender of all replaced Awards. The Committee will also make or provide for
such adjustments in the numbers of shares specified in Section 4 of this Plan as
the Committee, in its sole discretion, exercised in good faith, determines is
appropriate to reflect any Event described in this Section 13; provided,
however, that any such adjustment will be made in accordance with Section 409A
of the Code and, with respect to Incentive Stock Options, any such adjustment
shall be made only if and to the extent that such adjustment would not cause any
Option Right intended to qualify as an Incentive Stock Option to fail so to
qualify.
(b)The existence of the Plan, the Evidence of Award agreements and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Shares or the rights thereof or which are
convertible into or exchangeable for Common Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
14.Change in Control. The Committee may prescribe in an Evidence of Award that
(a) a “Change in Control” will result in acceleration of the time at which (b)
an Option Right, Appreciation Right or other Award may be exercised, (c) the
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse, (d) the Restriction Period will end, (e) Performance Shares or
Performance Units will be deemed to have been fully earned, or (f) a transfer
restriction will terminate.
15.Fractional Shares. The Company will not be required to issue any fractional
Common Shares pursuant to this Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
16.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit, provided that the number of shares relinquished shall
not exceed the minimum number of shares required to satisfy the payment of the
statutory minimum amount of taxes that the Company is required to withhold in
connection with the realization of such benefit.
17.Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative




--------------------------------------------------------------------------------




versions of this Plan as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Company.
18.Administration of the Plan.
(a)This Plan will be administered by the Committee, which may from time to time
delegate all or any part of its authority under this Plan to a subcommittee of
the Committee, as constituted from time to time. To the extent of any such
delegation, references in this Plan to the Committee will be deemed to be
references to such subcommittee. A majority of the Committee (or subcommittee)
will constitute a quorum, and the action of the members of the Committee (or
subcommittee) present at any meeting at which a quorum is present, or acts
unanimously approved in writing, will be the acts of the Committee (or
subcommittee).
(b)The interpretation and construction by the Committee of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or other Awards pursuant to Section 11 of
this Plan and any determination by the Committee pursuant to any provision of
this Plan or of any such agreement, notification or document will be final and
conclusive. Members of the Committee and any officer or employee of the Company
or any Subsidiary acting at the direction of, or on behalf of, the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan and shall, to the extent permitted by law,
be fully indemnified by the Company with respect to any such action or
determination.
(c)The Committee or, to the extent of any delegation as provided in Section
18(a), a subcommittee, may delegate to one or more of its members or to one or
more officers of the Company, or to one or more agents or advisors, such
administrative duties or powers as it may deem advisable, and the Committee, the
subcommittee, or any person to whom duties or powers have been delegated as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee, the subcommittee or such person may have under the
Plan. To the extent permitted by applicable law, the Committee or the
subcommittee may, by resolution, authorize one or more officers of the Company
to do one or both of the following on the same basis as the Committee or the
subcommittee: (i) designate employees to be recipients of Awards under this
Plan; and (ii) determine the size of any such Awards; provided, however, that
(A) the Committee or the subcommittee shall not delegate such responsibilities
to any such officer for Awards granted to an employee who is an officer,
Director, or more than 10% beneficial owner of any class of the Company's equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined by the Board in accordance with Section 16 of the Exchange Act; (B)
the resolution providing for such authorization sets forth the total number of
Common Shares such officer(s) may grant; and (C) the officer(s) shall report
periodically to the Committee or the subcommittee, as the case may be, regarding
the nature and scope of the Awards granted pursuant to the authority delegated.
19.Amendments, Etc.
(a)The Board may at any time and from time to time amend the Plan in whole or in
part; provided, however, that any amendment which must be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the principal securities exchange, association or quotation system upon which
the Common Shares are traded or quoted will not be effective unless and until
such approval has been obtained.
(b)The Committee will not, without the further approval of the shareholders of
the Company: (i) amend any outstanding Option Right or Appreciation Right to
reduce the Option Price or Base Price of such outstanding Option Right or
Appreciation Right; (ii) cancel any outstanding Option Right or Appreciation
Right in exchange for an Award with an Option Price or Base Price that is less
than the Option Price or Base Price of the original Option Right or Appreciation
Right; or (iii) cancel any outstanding Option




--------------------------------------------------------------------------------




Right or Appreciation Right with an Option Price or Base Price that is greater
than the then-current Market Value per Share in exchange for cash or other
property; provided however, that this Section 19(b) is intended to prohibit the
“repricing” of “underwater” Option Rights and Appreciation Rights, will not be
construed to prohibit any adjustment or other action contemplated by Section 13
of this Plan in connection with an Event.
(c)The Committee may condition the grant of any Award or combination of Awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.
(d)If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, disability or normal or early retirement, or in
the case of unforeseeable emergency or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any shares of Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Performance Shares or Performance Units which have
not been fully earned, or any other Awards made pursuant to Section 11 subject
to any vesting schedule or transfer restriction, or who holds Common Shares
subject to any transfer restriction imposed pursuant to Section 12 of this Plan,
the Committee may, in its sole discretion, accelerate the time at which such
Option Right, Appreciation Right or other Award may be exercised or the time at
which such substantial risk of forfeiture or prohibition or restriction on
transfer will lapse or the time when such Restriction Period will end or the
time at which such Performance Shares or Performance Units will be deemed to
have been fully earned or the time when such transfer restriction will terminate
or may waive any other limitation or requirement under any such Award.
(e)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant's employment or other service
at any time.
(f)To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights, and
there will be no further effect on any provision of this Plan.
(g)Subject to Section 19(b) hereof, the Committee may amend the terms of any
Award theretofore granted under this Plan prospectively or retroactively, but
subject to Section 13 above no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any Awards outstanding
hereunder and not exercised in full on the date of termination.
20.Detrimental Activity. Any Evidence of Award may provide that if a
Participant, either during employment by the Company or a Subsidiary or within a
specified period after termination of such employment, shall engage in any
Detrimental Activity, and the Committee shall so find, forthwith upon notice of
such finding, the Participant shall:
(a)Forfeit any Award granted under this Plan then held by the Participant;
(b)Return to the Company, in exchange for payment by the Company of any cash
amount actually paid therefor by the Participant (unless such payment is
prohibited by law), all Common Shares that the Participant has not disposed of
that were acquired pursuant to this Plan within a specified period prior to the
date of the commencement of such Detrimental Activity; and
(c)With respect to any Common Shares so acquired that the Participant has
disposed of, pay to the Company in cash the difference between:
(i)
any amount actually paid therefor by the Participant pursuant to this Plan, and

(ii)
the Market Value per Share of the Common Shares on the date of such acquisition.

To the extent that such amounts are not paid to the Company, the Company may set
off the amounts so payable to it against any amounts that may be owing from time
to time by the Company or a Subsidiary to the Participant, whether as wages,
deferred compensation or vacation pay or in the form of any other benefit




--------------------------------------------------------------------------------




or for any other reason. For purposes of this Section 20, Common Shares that are
Restricted Stock will be deemed to be acquired pursuant to this Plan at such
time as the prohibition on transfer thereof expires and Common Shares that are
issued or delivered in respect of any other Award will be deemed to be acquired
pursuant to this Plan at such time as they are actually issued or delivered to
the Participant.
21.Compliance with Section 409A of the Code.
(a)To the extent applicable, this Plan is intended to comply with Section 409A
of the Code and shall be administered, construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code. To the extent that an Award, issuance and/or payment is
subject to Section 409A of the Code, it shall be awarded and/or issued or paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.
(b)Notwithstanding any provision of this Plan to the contrary, to the extent an
award is subject to Section 409A of the Code and such award shall be deemed to
be vested or restrictions lapse, expire or terminate, and payment made, upon the
occurrence of a Change in Control and such Change in Control does not constitute
a “change in the ownership or effective control” or a “change in the ownership
or a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code, then even though such award may be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of
the Change in Control or any other provision of this Plan, payment will be made,
to the extent necessary to comply with the provisions of Section 409A of the
Code, to the Participant on the earliest of (i) the Participant's “separation
from service” with the Company (determined in accordance with Section 409A of
the Code); provided, however, that if the Participant is a “specified employee”
(within the meaning of Section 409A of the Code), the payment date shall be the
first business day of the seventh month after the date of the Participant's
separation from service with the Company, (ii) the date payment otherwise would
have been made in the absence of any provisions in the Plan to the contrary
(provided such date is permissible under Section 409A of the Code), or (iii) the
Participant's death.
22.Governing Law. The Plan and all grants and Awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
23.Termination. No Award will be made under this Plan more than 10 years after
the Effective Date (as defined in Section 3 of this Plan), but all Awards made
on or prior to such date will continue in effect thereafter subject to the terms
thereof and of this Plan.
24.Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 24, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.
25.Section 162(m). To the extent the Committee issues any Award which is
intended to be exempt from the application of Section 162(m) of the Code, the
Committee may, without shareholder or grantee approval, amend the Plan (subject
to Section 19(a)) or the relevant Award agreement retroactively or prospectively
to the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company's
federal income tax deduction for compensation paid pursuant to any such Award.
26.General Provisions.
(a)No Award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Committee, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan. Notwithstanding
any other provision of this Plan to the contrary, each issuance of Common Shares
to a




--------------------------------------------------------------------------------




Participant pursuant to the provisions of Section 7, 8, 9, 10 or 11 of this Plan
will be made for such consideration having a value that is not less than the par
value of such Common Shares as is required by law in order to ensure that such
Common Shares are validly issued, fully paid and nonassessable on such issuance.
(b)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or Awards granted
hereunder, except that no Awards may be granted to an employee while he or she
is absent on leave.
(c)No Participant shall have any rights as a shareholder with respect to any
shares subject to Awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.
(d)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provisions shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it shall be stricken and the remainder of the Plan shall
remain in full force and effect.






